Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the claims of the plaintiffs were sustained as follows: (1). *248Bak hop, lotus nuts, sui sit, yuk chuk, wai san, sar sum, lo hon qua, mok qua, and yuen yuk assessed at 35 percent ad valorem under paragraphs 775 and 752, or at 50 percent under paragraph 774 as vegetables or fruits, prepared, or at 10 percent under paragraph 34 as drugs, advanced, stipulated to be the same as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), were held entitled to free entry under paragraph 1669 as crude drugs; (2) wai san, sliced; yuk chuk, sliced; and sar sum, sliced, assessed at 35 percent under paragraph 775 as vegetables, prepared, similar to those the subject of Oy Wo Tong Co. v. United States, supra, were held dutiable at 10 percent under paragraph 34 as drugs, advanced; (3) kumquats assessed at 35 percent under paragraph 752 as fruits, preserved, the same as those involved in United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held dutiable at 1 cent per pound under paragraph 743 as oranges; and (4) fish in lard with beans assessed at 35 percent under paragraph 775 as vegetables, prepared, similar to that the subject of Abstract 42516 was held dutiable at 20 percent under paragraph 1558 as non-enumerated manufactured articles.